Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the amendment of 27 April 2021. The amendments to the specification has overcome the objection to the disclosure. The cancelation of claims 2 and 6 and the amendments to claims 8-10 have overcome the 35 USC 112 rejections.
	Allowable Subject Matter
	Claims 1, 3-5 and 8-15 are allowable for the reasons given in the previous action.
	Claim 15 should be have been included in the allowable claims in the previous action since it depends from allowable claim 12. Claims 8-10 are now allowable since these claims now depend from allowable from claim 1.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to a product non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 16-20, directed to a product, are withdrawn from consideration because these claims do not require all the limitations of an allowable process claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the determination of patentability of claims 16-20 is based on the product itself, which means it does not include the limitations of the allowable process; claims 16-20 were not rejoined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/28/21